Citation Nr: 1546544	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for meralgia paresthetica of the lower extremities, excluding service-connected left thigh paresthesias and right thigh L4 dermatomal radiculopathy, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty service from July 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case in August 2013 and August 2014 for development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2015 communication on a notice of disagreement form and in an October 2015 claim, the Veteran advanced a claim of entitlement to total disability rating based on individual unemployability due to service-connected disabilities.  That claim is referred to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Meralgia paresthetica was not demonstrated during service or until many years after, and was not caused by or aggravated beyond the normal natural progression by a service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for meralgia paresthetica, to include as secondary to a lumbar spine disability, have not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter sent in October 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the claim October 2008, October 2013, and September 2014.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran has not claimed that meralgia paresthetica was incurred during active service, but that it is a disability secondary to a service-connected lumbar spine disability.  The Veteran asserts that the meralgia paresthetica is a separate condition from the other service-connected lower extremity neurological disabilities of left thigh paresthesias and right thigh L4 dermatomal radiculopathy that have been determined to be associated with the lumbar spine disability.  

A review of the Veteran's service medical records shows that the Veteran did not report, nor was he treated for, any neurological conditions during service.  The Board notes that the Veteran's July 1975 separation examination shows that the Veteran was clinically assessed with a normal neurological system and he also self-reported that he had no neurological conditions.  

In May 2008 and October 2008, VA examination reports diagnosed the Veteran with meralgia paresthetica, more likely secondary to obesity and unrelated to the service-connected lumbar spine disability.  

An October 2013 VA examination reports show that the Veteran was assessed with two neurological conditions, left thigh paresthesias and right thigh L4 dermatomal radiculopathy, both of which were associated with service-connected chronic lumbosacral strain with osteophytosis and partial left-sided L5 sacralization.  The Veteran reported that his feet felt like they were sleeping/burning and pain was radiating from the back.  He reported that he had a burning sensation down his back and had pain in the legs described as knives stabbing all the way down to the feet.  He described that the right leg felt like muscle tearing.  He reported these symptoms would onset after prolonged standing and walking.  The Veteran described pain daily as a 7 on the scale of 10.  He also reported flare-ups with prolonged sitting, standing, and walking.  The examiner reported that the Veteran reported subjective symptoms of numbness and burning in his feet bilaterally that came and went.  An EMG examination completed in September 2013 was noted as normal concerning the lower extremities.  The examiner reported that there was no evidence of radiculopathy on the most recent EMG.  The examiner reported that the EMG results were not supportive of the radicular complaints from the Veteran.  The examiner noted that the Veteran's continued neuropathy of the thighs was not a migratory type of neuropathy but a static type of neuropathy that would not travel to other nerves.  

A September 2014 VA examination report was provided by an examiner that reviewed the claims file and provided an opinion as to whether the Veteran's diagnosed meralgia paresthetica was a separate and distinct neurological condition from the already service connection left thigh paresthesia and right thigh L4 dermatomal radiculopathy.  The examiner reported that there was no association with right thigh L4 dermatomal radiculopathy and meralgia paresthetica.  Meralgia paresthetica was reported as separate and distinct neurological condition.  The examiner reported that Veteran's left thigh paresthesia was the same meralgia paresthetica and was not associated with the conditions of the lumbar spine.  The examiner also reported that there was no evidence that the lumbar disability had permanently aggravated the meralgia paresthetica of the left anterior thigh beyond its natural progression.  The examiner's rationale was that meralgia paresthetica resulted from an entrapment of the lateral femoral cutaneous nerve as it passed under the inguinal ligament.  The examiner noted the most frequent associated conditions were obesity, diabetes mellitus, and older age.  Additional associations were noted to include large abdomens with overlying panniculus, tight belts or garments around the waist, scar tissue near the lateral aspect of the inguinal ligament, and pregnancy.  

The Board finds that the preponderance of the evidence is against the claim for service connection for meralgia paresthetic, to include as secondary to a lumbar spine disability.  

Evidence weighing against the claim includes the fact that meralgia paresthetica was not shown in service.  There is no competent medical evidence of any complaints, symptoms, or findings, or a diagnosis of meralgia paresthetica in service or within one year following separation from service.  Additionally, the Veteran's July 1975 separation examination found no clinical neurological abnormalities, nor did the Veteran's reported neurological symptoms at the time.  The Board notes that the Veteran was diagnosed with two neurological disabilities secondary to a service-connected lumbar spine disability, but he was first diagnosed with meralgia paresthetica in May 2008, more than 33 years after separation from service.  The Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a Veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Also weighing against the claim is the September 2014 VA examination report that concluded that the Veteran's meralgia paresthetica was not caused by or aggravated by the service-connected lumbar spine disability, to include other service connected disabilities.  The VA examiner specifically reported that meralgia paresthetica was a separate and distinct disability, not related to the lumbar spine disability, and that the condition was due to an entrapment of the lateral femoral cutaneous nerve as it passed under the inguinal ligament that was associated with conditions such as obesity, diabetes mellitus, older age, and the wearing of tight garments.

The Board finds that the September 2014 VA examiner's opinion provide probative evidence, as it was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and each are supported by a sufficient rationale.  Significantly, the VA examiner concluded that the Veteran's meralgia paresthetica was related to other non-service connected factors and not due to the service-connected lumbar spine disability or other service-connected disabilities.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of medical opinion comes from its reasoning).  The Board finds the opinion in the examination report to be persuasive.  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a meralgia paresthetica either on a direct or secondary basis.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The question of whether meralgia paresthetica is related to service or a lumbar spine disability is not one that is subject to lay opinion as it requires medical expertise to identify the disability and provide an opinion as to etiology.

The only other evidence of record supporting the Veteran's claim are his own lay statements.  While the Veteran is competent to describe his neurological symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of the claimed meralgia paresthetica and whether that condition is secondary to a lumbar spine disability.  Diagnosing meralgia paresthetica is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any opinion by the Veteran, regarding etiology is not competent because he does not have the training to opine on that medical issue.

Accordingly, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for meralgia paresthetica to include as secondary to a lumbar spine disability.  The preponderance of the evidence is against a finding that meralgia paresthetica was incurred in service or is proximately due to or aggravated by service-connected disabilities.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); 5, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a meralgia paresthetica of the lower extremities, excluding service connected left thigh paresthesias and right thigh L4 dermatomal radiculopathy, but to include as secondary to a service-connected lumbar spine disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


